Title: To Benjamin Franklin from Dumas, 2 October 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Dear & honoured Sir
at the Helder near the road of TexelOct. 2. 1779
Here I am since several days, like Robinson Crusoe, confined in an obscure Corner of this Country, without any body to converse with, but bare Downs, Rabbits, stubborn men, ugly & peevish women, looking out every moment & praying for northerly winds, which only can bring me your friend; at present they are still contrary, blowing from the south parts.— My Instruction ordered me to wait at Amsterdam. But then our friend could have been here 2 or 3 days before I could have reached him; & now the very moment he comes, I will be able, with a boat that is ready for the purpose, to go and deliver him your Letter &c. as wel as to inform you of his arrival & circumstances, without loosing time. I think therefore I may confide, that this measure of mine will have your approbation, & that of your friends; considering moreover, that it costs no more than if I was staying at Amsterdam. However, if the wind should become favorable in a few days, & notwithstanding it none of our friends appear 7 or 8 days after it, then I would think that they had taken another course; & in that case I would leave this station & return to Amst. &c. after having left here good orders to be exactly informed of what should generally happen afterwards.
The following is an Intelligence given me a few days ago. I transcribe it in the proper terms it was delivered to me
“La livrance des fusils, bayonnetes, bandoulieres &c. faite par Mrs. Fiz—& Gd. il y a environ 2 ans, leur a coûté flor. 7. 5s. & ils les ont vendus aux Américains flor. 13. 10s., piece. Ils y ont gagné très-gros; car la Livrance a été considérable. On offre de me produire le compte du fabriquant, qui, dit-on, est de Liege.”
One of the circular Letters of Mr. Bache sent me by Mr. Wm. Franklin I have given to Mrs. Jean De Neufville & Son, at Amsterdam.
I am with great respect, for ever, Dear & honoured Sir, Your most obedient & humble Servant
Dumas

P.S. This was written yesterday 1st in the evening. This morning, being the 2d. I have the pleasure to find the wind turned Nord-West, which is the most favorable we can wish. Now if nothing material happens, till this evening, this Letter will go so as it is hitherto. To morrow, if things require it, I can write another; for the post goes but Monday from Amst. to France.
His Exc. B. Franklin &c.

 
Addressed: His Excellency/ B. Franklin, Esqr. Minister/ Plenipotentiary of the United/ States,/ Passy./.
Notation: Dumas. Octr. 2. 1779
